In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________
No. 18-1183
PEDRO RIVAS-PENA,
                                                       Petitioner,
                                v.

JEFFERSON B. SESSIONS III,
Attorney General of the United States,
                                                      Respondent.
                   ____________________

                   Petition for Review of an Order
               of the Board of Immigration Appeals.
                          No. A044 760 094
                   ____________________

      ARGUED JULY 6, 2018 — DECIDED AUGUST 21, 2018
                 ____________________

   Before SYKES, HAMILTON, and BRENNAN, Circuit Judges.
    HAMILTON, Circuit Judge. Pedro Rivas-Pena has been a law-
ful permanent resident of the United States and is a citizen of
Mexico. He faces removal to Mexico because of a state drug-
traﬃcking conviction. He has applied for deferral of removal
under the Convention Against Torture, alleging that he fears
returning to Mexico because members of Los Zetas cartel con-
sider him responsible for the loss of drugs and currency worth
2                                                  No. 18-1183

more than half a million dollars. An immigration judge dis-
missed as “speculative” Rivas-Pena’s fear of retribution from
the cartel, denied his application for Convention Against Tor-
ture deferral, and ordered him removed to Mexico. The Board
of Immigration Appeals upheld the judge’s decision, and Ri-
vas-Pena petitions for review. Because neither the immigra-
tion judge nor the Board articulated any basis for disagreeing
with an expert opinion that corroborates Rivas-Pena’s fear of
torture, we grant the petition for review and remand for fur-
ther proceedings.
I. Factual and Procedural Background
    The facts most salient to Rivas-Pena’s claim for Conven-
tion Against Torture deferral are undisputed. Rivas-Pena,
who is now 44 years old, entered the United States as a lawful
permanent resident in 1996. He was convicted of drug-related
crimes in 1997 and 2017. For the latter conviction—possession
of cocaine with intent to distribute, 720 ILCS
570/401(a)(2)(A)—he was sentenced to eight years in prison.
But he was released on parole the same day that he was sen-
tenced because he had accumulated substantial good-time
credit during three and a half years of pretrial detention. (The
reason for the delay is unclear.) He was then transferred to
federal immigration custody and charged with removability
based on his convictions for (1) a controlled substance oﬀense,
8 U.S.C. § 1227(a)(2)(B)(i), and (2) an aggravated felony,
§ 1227(a)(2)(A)(iii). Rivas-Pena conceded that he was remova-
ble on both grounds but applied—based on his fear of torture
by Los Zetas cartel—for deferral of removal under the Con-
vention Against Torture, 8 C.F.R. § 1208.17.
   At his hearing before the immigration judge, Rivas-Pena
explained that he became involved with Los Zetas through a
No. 18-1183                                                    3

former classmate named Salvador Estrada. Rivas-Pena had at-
tended middle school with Estrada in Mexico, and they recon-
nected in Chicago in December 2011. Rivas-Pena was under-
employed at the time, and Estrada supposedly ran a construc-
tion business. Rivas-Pena asked Estrada for work. Estrada did
not have work for Rivas-Pena, but he oﬀered “good pay” to
rent storage space in Rivas-Pena’s garage. Rivas-Pena ac-
cepted this proposal, and the next week two men delivered
twenty toolboxes to the garage. Rivas-Pena said he did not
look inside the toolboxes.
    Over the next several months, Estrada paid Rivas-Pena
thousands of dollars in cash, much more than Rivas-Pena ex-
pected. He eventually asked Estrada why he was paying so
much for storage. Estrada told him that the toolboxes con-
tained “contraband,” and he warned Rivas-Pena that he
“could no longer leave [Estrada’s] organization” and “was re-
sponsible for what might happen” to the contraband. Ri-
vas-Pena later read online that Estrada had been charged with
federal drug crimes based on allegations that he had helped
Los Zetas transport “millions of dollars in drug proceeds be-
tween Chicago and Mexico.” But Estrada still paid Rivas-Pena
$2,000 every few months for storage space. The last time Ri-
vas-Pena saw Estrada was in July 2013. Estrada remains a fu-
gitive from federal authorities. See Executive Committee Or-
der, Doc. 238, United States v. Trevino, No. 11 CR 784 (N.D. Ill.
Dec. 21, 2016) (reassigning Estrada’s case to court’s Fugitive
Calendar).
   In October 2013, Chicago police arrested Rivas-Pena and
searched his home. They seized six kilograms of cocaine, half
a kilogram of heroin, $144,000 in cash, and two guns.
The guns belonged to Rivas-Pena, but all of the drugs and
4                                                   No. 18-1183

most of the cash belonged to Los Zetas. Rivas-Pena estimates
that he “owes” the cartel half a million dollars because of the
seizure.
    Illinois initially charged Rivas-Pena with two drug and
three ﬁrearm oﬀenses, but he pleaded guilty to only one count
of distributing at least 15 but less than 100 grams of cocaine,
720 ILCS 570/401(a)(2)(A). As mentioned above, he was re-
leased on parole the very day he was sentenced to eight years
in prison. Rivas-Pena worries that—in addition to blaming
him for the lost contraband—Los Zetas members will infer
from what might be seen as a lenient sentence that he cooper-
ated with the authorities.
    In addition to his testimony at the hearing and in an aﬃ-
davit, Rivas-Pena submitted a report from Dr. Nathan Jones,
a scholar who has studied drug violence in Mexico. Rivas-
Pena sought to have Dr. Jones testify via telephone as an ex-
pert on Mexican drug organizations, but the judge’s time con-
straints prompted the government to stipulate that Dr. Jones
would testify consistently with the report that he had pre-
pared about Rivas-Pena’s case. The government did not chal-
lenge that report.
   Dr. Jones’s report paints a bleak picture of Rivas-Pena’s
chances of survival in Mexico. According to Dr. Jones, “Sev-
eral hundred thousand dollars is a conservative estimate” of
Rivas-Pena’s debt to Los Zetas because “6 kilos of cocaine
could be valued at $900,000” using retail prices. Dr. Jones
wrote that it is “highly likely” that the cartel will hold Rivas-
Pena “responsible for the lost drugs and cash,” not only be-
cause Estrada “implied that [Rivas-Pena] was responsible for
the materials” but also because “Los Zetas are known for
No. 18-1183                                                  5

strict accounting.” The cartel is also “known for extorting in-
dividuals with ties back to the United States and creating ﬁc-
titious debts,” so it does not actually matter whether Estrada
and his confederates truly believe that Rivas-Pena was at fault
for the lost drugs and money. He would be a target either
way. Dr. Jones also endorsed Rivas-Pena’s fear that the cartel
might interpret “his 4 years served on an 8 year sentence on a
felony X conviction … as a sign of [Rivas-Pena] having been
an informant.” Thus, in Dr. Jones’s expert opinion, Rivas-Pena
faces “a very high to near certainty [] of being tortured and
killed if deported to Mexico.”
    The immigration judge denied Rivas-Pena’s application
for Convention Against Torture deferral and ordered him re-
moved to Mexico. The judge did not make an explicit credi-
bility ﬁnding, but he seems to have assumed the truth of Ri-
vas-Pena’s account. Still, the judge found that Rivas-Pena’s
fears are “speculative” because neither Estrada nor any other
member of Los Zetas has yet attempted to harm Rivas-Pena
or his family. The judge acknowledged that Dr. Jones pro-
vided “ample information regarding the conditions in Mexico
and the Zetas organization,” but he did not discuss Dr. Jones’s
expert opinion about Rivas-Pena’s risk of harm. The Board of
Immigration Appeals dismissed Rivas-Pena’s appeal for sub-
stantially the same reasons that the judge gave: “That the
Zetas seek revenge or retribution against persons perceived
as informants or owing debts to them does not overcome the
particular facts of this case, which show that since July 2013
[Rivas-Pena] has had no contact from any Zetas person.”
6                                                   No. 18-1183

II. Analysis
    Rivas-Pena’s criminal history makes him removable and
ineligible for any form of immigration relief other than defer-
ral of removal under the Convention Against Torture. See 8
C.F.R. § 1208.17; Perez v. Sessions, 889 F.3d 331, 333 (7th Cir.
2018). To qualify for this relief, Rivas-Pena must show that if
he were removed to Mexico, it is “more likely than not” that
he would be tortured. See 8 C.F.R. §§ 1208.16(c)(2), 1208.17(a);
Perez, 889 F.3d at 334. This court reviews the denial of deferral
under the Convention Against Torture for “substantial evi-
dence.” Bernard v. Sessions, 881 F.3d 1042, 1047 (7th Cir. 2018).
As in other administrative law regimes, however, the substan-
tial evidence test requires the judge to build a “logical bridge
from evidence to conclusion.” Cojocari v. Sessions, 863 F.3d
616, 626 (7th Cir. 2017) (asylum, statutory withholding of re-
moval, and Convention Against Torture relief), quoting
Brown v. Colvin, 845 F.3d 247, 251 (7th Cir. 2016) (Social Secu-
rity disability beneﬁts).
    Here substantial evidence does not support the judge’s de-
cision. The parties agree that a fugitive Los Zetas leader
warned Rivas-Pena that he would be responsible if anything
happened to the contraband and that “several hundred thou-
sand dollars,” in Dr. Jones’s expert opinion, “is not an amount
the Zetas will forgive and forget.” Given these facts—and Dr.
Jones’s additional unchallenged opinion that Rivas-Pena faces
“a very high to near certainty [] of being tortured and killed if
deported to Mexico”—a reasonable factﬁnder would not dis-
miss as merely “speculative” Rivas-Pena’s fear of harm by Los
Zetas. See Rodriguez Molinero v. Lynch, 808 F.3d 1134, 1136–38
(7th Cir. 2015) (concluding, in light of unchallenged expert
No. 18-1183                                                   7

testimony, that alien who owed Los Zetas $30,000 and had co-
operated with Drug Enforcement Administration faced sub-
stantial risk of torture).
    In this court, the government seeks to distinguish Rivas-
Pena’s situation from instances in which members of Los
Zetas have punished those who “pocket[ed] money or
rip[ped] oﬀ drugs” belonging to the cartel. According to the
government, Rivas-Pena “adduced no evidence showing that
the Zetas torture individuals who are arrested in connection
with their participation in the Zeta’s criminal enterprise and
whose drugs are seized as a result.” In other words, the gov-
ernment contends that Rivas-Pena is not within the class of
persons whom the cartel would blame for the loss of so much
money and drugs.
     There are two problems with this argument. First, neither
the immigration judge nor the Board relied on it as a basis for
denying Rivas-Pena’s claim. See SEC v. Chenery Corp., 318 U.S.
80, 87–88 (1943); Musa v. Lynch, 813 F.3d 1019, 1024 (7th Cir.
2016). The only explanation the Board and the judge gave for
dismissing Rivas-Pena’s fears as “speculative” was that nei-
ther Rivas-Pena nor his family have been “tortured, harmed,
threatened, or even inquired after” by Los Zetas since 2013.
That explanation from the Board and the judge fails to engage
with why Rivas-Pena has had no recent contact with Los
Zetas: he has been in jail or federal immigration custody in
the United States ever since he incurred his “debt” to the car-
tel in 2013. While it is conceivable that the cartel has members
who are detained in the United States, it is not surprising that
the cartel would bide its time until Rivas-Pena is no longer
protected by American authorities. See Rodriguez-Molinero,
8                                                  No. 18-1183

808 F.3d at 1138 (“[O]ne could hardly expect [a cartel mem-
ber] to visit the petitioner in an American prison.”).
    The government’s argument that Los Zetas would not
consider Rivas-Pena a debtor also ignores an important por-
tion of Dr. Jones’s report. He explained that Los Zetas are
“known for extorting individuals with ties back to the United
States and creating ﬁctitious debts.” According to Dr. Jones,
the loss of several hundred thousand dollars’ worth of cur-
rency and drugs is “the perfect excuse to attempt to extort
more money from an individual before killing them.” So even
if Los Zetas know the reason for the seizure, they “are still
likely to act upon it as a debt given [that] they make much of
their money from extortion.” Neither the judge nor the Board
grappled with this portion of Dr. Jones’s report, leaving an
important gap in the “logical bridge” between evidence and
conclusion. This evidence must be addressed on remand.
    A ﬁnal issue remains. Throughout these proceedings, the
parties have focused on whether Rivas-Pena faces a substan-
tial risk of being tortured by Los Zetas. They have not ad-
dressed whether the torture would occur with at least the “ac-
quiescence of a public oﬃcial,” which is required for any
claim under the Convention Against Torture. See 8 C.F.R.
§ 1208.18(a)(1); Ramos-Braga v. Sessions, 890 F.3d 686, 689, 692
(7th Cir. 2018). The agency should address that issue on re-
mand.
    Accordingly, we GRANT Rivas-Pena’s petition for review
of the denial of his petition for deferral of removal under the
Convention Against Torture and REMAND for further pro-
ceedings consistent with this opinion.